            Case 5:20-cv-04531-GJP Document 28 Filed 03/22/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLOS GONZALEZ,                          :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 20-4531
                                          :
KYLE RUSSELL, et al.,                     :
     Defendants.                          :

                                          ORDER

       AND NOW, this 22nd day of March, 2021, upon consideration of Plaintiff Carlos

Gonzalez’s Amended Complaint (ECF No. 25), it is ORDERED that:

       1.       For the reasons stated in the Court’s Memorandum, certain claims in the

Amended Complaint are DISMISSED WITH PREJUDICE, and other claims are

DISMISSED WITHOUT PREJUDICE, for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), as follows:

                a. All claims based on grievances are DISMISSED WITH

                   PREJUDICE.

                b. All claims against Defendants Kyle A. Russell, Joseph Oscellus, Keith

                   Kowal, Brianna Henry, Woodward, Mike Salters, Doug Mette, Josh

                   Leadbetter, Angel Cristobal, and Robert McFadden, are DISMISSED

                   WITHOUT PREJUDICE and with leave to file an amended

                   complaint.
           Case 5:20-cv-04531-GJP Document 28 Filed 03/22/21 Page 2 of 3




      2.       The Clerk of Court is directed to SEND Gonzalez a blank copy of the

Court’s standard form complaint for prisoners to use to file a complaint bearing the

above civil action number.1

      3.       Gonzalez is given thirty (30) days to file a second amended complaint if he

chooses to do so and in the event he can allege additional facts to reassert the claims

dismissed without prejudice. Any second amended complaint shall identify all

defendants in the caption of the second amended complaint in addition to identifying

them in the body of the second amended complaint, shall state the basis for Gonzalez’s

claims against each defendant, and shall bear the title “Second Amended Complaint”

and the case number 20-4531. If Gonzalez files a second amended complaint, his

second amended complaint must be a complete document that includes all the

bases for Gonzalez’s claims, including claims that the Court has not yet

dismissed if he seeks to proceed on those claims. Claims that are not included in

the second amended complaint will not be considered part of this case. When drafting

his second amended complaint, Gonzalez should be mindful of the Court’s reasons for

dismissing his claims as explained in the Court’s Memorandum. Upon the filing of a

second amended complaint, the Clerk shall not make service until so ORDERED by

the Court.

      4.       Should Gonzalez choose not to file a second amended complaint and

stand on his Amended Complaint as originally submitted, the Court will direct service

of his Amended Complaint and ONLY his excessive force claims against Mike Daly, his




1This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.


                                             2
           Case 5:20-cv-04531-GJP Document 28 Filed 03/22/21 Page 3 of 3




excessive force and deliberate indifference claims against Clinton Wambold, Herbert

Shrek, Nurse Samantha Scroggins, and his failure to protect claims against Clinton

Wambold, Officer Muniz, and Officer Keiser will proceed and be served on the

appropriate Defendants.

      5.        Gonzalez may also notify the Court that he seeks to proceed on these

claims rather than file a second amended complaint. If he files such a notice, Gonzalez

is reminded to include the case number for this case, 20-4531.

      6.       The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if

summonses are issued.

                                         BY THE COURT:


                                          /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.




                                            3
